Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in not having complete literal support for the recitation of “said agglomerate”.  This might be more appropriately “said adsorbent”.  Further doubt as to the scope of claim 1 is cast by examining some of the dependent claims.

molar ratio, not the atomic ratio.  As a result, the actual intended scope of claim 1 cannot be determined, because if claim 2 recited the “molar” ratio as 1.00 to 1.50, claim 2 would be a substantial duplicate of claim 1.
Claim 3 additionally recites a Si/Al atomic ratio.  If this is intended to recite a molar ratio consistent with claim 1, it clearly does not do so, as the recitation of between 1.00 and 2.00 exceeds the range claimed in the independent claim.
Claim 4 recites the term “respectively” which does not appear necessary as specific amounts of alkali or alkaline-earth metal oxides are not recited individually.
Claim 7 lacks literal antecedent basis for the recitation of the barium/strontium weight ratio in claim 1.
Claim 8 lacks literal antecedent basis for the recitation of “the anhydrous adsorbent”.  This claim also lacks antecedent basis for the recitation of “the weight content of non-zeolite phase”, as no weight for such a phase appears in claim 1.
Claim 9 is indefinite and essentially non-statutory in the recitation of “use of an adsorbent”.  No active process steps are supplied in the claim to consider it as a proper process claim.  Moreover, the recitation “very pure para-xylene” is a relative terminology recitation with no point of reference.
Claim 10 is also indefinite in the recitation of “high-purity para-xylene”, which is a relative terminology recitation with no point of reference.
The claims should be very carefully revised.  

Allowable Subject Matter
It would appear that this application may contain allowable subject matter if the rejections under the second paragraph of 35 USC 112 are overcome.  The closest prior art of record appears to be US 3,997,620 to Neuzil.  The reference requires the weight ratio of barium to strontium to be present in a weight ratio of 1:1 – 15:1.  Although the instant claims can have this ratio, such is not required.  Instant claim 7 specifically provides for this possibility. As a result, the Neuzil reference does not disclose the herein claimed amounts of strontium and barium.  The reference indicates in Table 4 several compositions and the weight percentages of strontium and barium.  One example provides a ratio of strontium below 3% and none of the examples comprise a weight percent of barium about 30%.  Accordingly, the reference lacks the requisite motivation to vary these amounts as the instant claims would require. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular US 6,143,057 and US 5,916,836 disclose composite adsorbents of zeolite X comprising varied amount(s) of alkali(ne) metals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732